                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                         )

vs.                                               )   Criminal Action No. 04-00229-KD-N

OSCAR PEREZ-LOPEZ,                                )

       Defendant.                                 )

                                              ORDER

       This action is before the Court on the “Second-in-Time Motion Pursuant to 28 U.S.C. §

2255” filed by defendant Oscar Perez-Lopez (doc. 129). Upon consideration and for the reasons set

forth herein, the motion is dismissed for lack of jurisdiction.

       In March 2007, the jury convicted Perez-Lopez of the offenses of possession with intent to

distribute more than five kilograms of cocaine (Count 1) and possession with intent to distribute

approximately 439 grams of cocaine (Count 2) (doc. 59). In May 2007, he was sentenced to 300

months for Count One and 20 years or 240-months, concurrent, for Count Two (doc. 66, Judgment).

His conviction and sentence were affirmed on appeal (doc. 85). The United States Supreme Court

denied his petition for certiorari on October 21, 2008 (doc. 90).

       Relevant to the motion before the Court, Perez-Lopez filed his first motion to vacate

pursuant to 28 U.S.C. § 2255 in September 2012 (docs. 91, 93). The motion was denied as time

barred (docs. 100, 101). In July 2014, Perez-Lopez filed his second motion to vacate pursuant to 28

U.S.C. § 2255 (doc. 102). The motion was dismissed because Perez-Lopez had not obtained

certification from the Court of Appeals for the Eleventh Circuit to file a second or successive

motion (docs. 113, 114).

       Perez-Lopez has now filed a “Second-in-Time Motion Pursuant to 28 U.S.C. § 2255” (doc.

129). Because Perez-Lopez previously sought relief pursuant to 28 U.S.C. §2255, he must obtain
certification from the Eleventh Circuit Court of Appeals before he may file another motion pursuant

to 28 U.S.C. § 2255. See 28 U.S.C. § 2255(h) and 28 U.S.C. § 2244(b)(3) (3)(A) (“Before a second

or successive application permitted by this section is filed in the district court, the applicant shall

move in the appropriate court of appeals for an order authorizing the district court to consider the

application.”); Baker v. United States, - - - Fed. Appx. - - -, 2020 WL 428928, at *1 (11th Cir. Jan.

28, 2020) (“‘Without authorization, the district court lacks jurisdiction to consider a second or

successive [motion].’”) (quoting United States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005)); Rule

9 of the Rules Governing Section 2255 Proceedings for the United States District Courts (a party

must obtain authorization from the appropriate court of appeals before presenting a second or

successive motion). Since Perez-Lopez has not obtained authorization, his motion is DISMISSED

for lack of jurisdiction.

        DONE this the 3rd day of February 2020.



                                               / Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                    2
